Citation Nr: 1729843	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  14-09 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1984 to August 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  These matters were previously before the Board in June 2015 and June 2016 when they were remanded for additional development.  

The Board notes that the June 2016 remand included the matter of entitlement to service connection for a disability manifested by chest pain.  In an October 2016 rating decision, the RO granted service connection for atypical chest pain, rated 10 percent disabling, effective June 13, 2011.  Accordingly, the matter is no longer before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that a December 2016 rating decision denied, in part, whether new and material evidence had been received to reopen the claim of entitlement to service connection for a right knee disability.  In May 2017, the Veteran submitted a VA 21-0958 (Notice of Disagreement) to the extent the December 2016 rating decision denied whether new and material evidence had been received to reopen entitlement to service connection for a right knee disability.  The RO has not yet issued the Veteran a Statement of the Case (SOC) with respect to this issue.  Under the circumstances, the Board has no discretion and is obliged to remand this matter to the RO for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).  

In regards to the claim for service connection for a left lower extremity disability, the matter was most recently remanded by the Board in June 2016, in part, because the June 2015 VA examination diagnosed chronic left foot strain and provided a nexus opinion addressing only the left foot.  Inasmuch as the June 2015 did not consider the entire left lower extremity, including the left knee, the Board remanded the matter again for a proper examination and opinion that encompassed the entire left lower extremity (foot and knee).  

On August 2016 VA knee and lower leg condition examination, the Veteran was diagnosed with left knee patellofemoral pain syndrome.  The examiner noted the pertinent evidence of record, including a June 2015 left knee MRI that was consistent with partial thickness tear of the lateral collateral ligament and focal tendinopathy and/or partial tear of the origin of the popliteal tendon.  No nexus opinion was provided by the examiner, and no mention or findings regarding the left foot were provided.  In a November 2016 VA addendum opinion, it was opined that the left foot and knee pain as noted on active duty was nonspecific, self-limiting, and resolved without sequela.  In addition, no finding within the service treatment records regarding these conditions would indicate a future chronic or recurrent condition.  Therefore, the examiner opined that the Veteran's current left lower extremity condition was less likely than not incurred in or related to active duty.  

Unfortunately, the Board finds that the matter of entitlement to service connection for a left lower extremity disability must again be remanded for a proper examination and opinion that encompasses the entire left lower extremity.  Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (VA must provide an examination that is adequate for rating purposes).  As noted above, the June 2016 Board remand requested an examination of the left lower extremity (foot and knee).  However, only the left knee was examined on August 2016 VA examination.  In addition, while the August 2016 VA examiner noted the June 2015 left knee MRI, the examiner provided a different diagnosis than that found on the MRI, and no explanation was provided by the examiner, in the August 2016 report or the November 2016 addendum opinion, to reconcile the diagnoses.  Hence, this matter must be remanded again for another examination and opinion as to the nature and etiology of the Veteran's left lower extremity disability (foot and knee).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran a SOC addressing the claim whether new and material evidence had been received to reopen entitlement to service connection for a right knee disability.  Advise him and his representative of the date on which the time allowed for perfecting a timely Substantive Appeal for the claim expires.  If he submits a timely Substantive Appeal, then return the claim to the Board for further appellate consideration.  

2. Notify the Veteran he may submit statements from himself and others who have first-hand knowledge, and/or were contemporaneous informed of his in-service and post-service left lower extremity injury and symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  

3. Obtain all updated VA treatment records dated since May 2017.  

4. Provide the Veteran another VA examination regarding his claim for service connection for a left lower extremity disability.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests should be conducted.  

The examiner should opine as to whether it is at least as likely as not that the has a left lower extremity disability, to include the left foot and left knee, that is related to or had its onset in service, to include his complaints during service.  

In offering the opinion, the examiner must specifically acknowledge and discuss the Veteran's competent report of a recurrence of left lower extremity pain since service, and consider the left knee disability found on June 2015 MRI noted above.  If the examiner provides a different diagnosis than that found on June 2015 left knee MRI, the examiner should provide an opinion for such.  

The examiner must provide a rationale for any and all opinions expressed, which should be set forth in a legible report.  

5. Then readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the RO should furnish to the Veteran and his representative an appropriate Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

